Citation Nr: 0811976	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  99-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee degenerative 
joint disease (DJD), to include as secondary to service-
connected medial meniscectomy of the left knee with traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976 and a period of active duty for training from 
June 28, 1981, to July 11, 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal was remanded by the Board in a September 2005 
remand decision for additional development.  The claim is now 
before the Board once again.  An additional claim on appeal 
at the time of the 2005 remand, (entitlement to service 
connection for a psychiatric condition as secondary to the 
service-connected left knee condition), has since been 
resolved in the veteran's favor.  That claim is no longer on 
appeal.  


FINDING OF FACT

The veteran's right knee DJD did not become manifest in 
service or within the first postservice year and is not shown 
to be related to service or to service-connected left knee 
medial meniscectomy with traumatic arthritis.  


CONCLUSION OF LAW

Right knee DJD was not incurred in service, is not 
proximately due to or the result of service-connected left 
knee disability, and was not aggravated by service connected 
left knee disability.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102., 3.303, 3.304, 3.307, 3.3.09, 3.310 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, February 
2004, September 2005, and September 2006 letters to the 
veteran from the RO specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic examinations, and statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
September 2006.  

Factual Background

Service treatment records do not reveal any injury to the 
right knee or findings of right knee pathology.  They do 
reflect that the veteran was treated during a period of 
active duty for training for a twisting type injury to the 
left knee.  He ultimately underwent surgery in August 1981 
for removal of torn medial meniscus.  Upon VA examination in 
January 1983, there was minimal degree of degenerative change 
in the left knee.  

A February 1983 rating decision granted service connection 
for the left knee disorder and assigned a 10 percent rating.  

In subsequent years, VA examinations and treatment records 
reflect that the veteran's symptoms increased.  His 
disability rating for the left knee condition was increased 
to 30 percent in a 1995 rating decision.  

In May 1998, he filed a claim for service connection for a 
right knee disorder.  

VA records from 1997 refer to DJD of both knees.  X-rays of 
the knees from September 1998 reflect mild degenerative 
changes, bilaterally.  A VA examiner opined at that time that 
the right knee condition was not related to the left knee 
disorder.  

Subsequently dated VA records through 2004 reflect continued 
treatment for right knee DJD.  In September 2005, the Board 
remanded the claim for additional evidentiary development, to 
include an orthopedic examination.  

Added to the record subsequent to the 2005 remand were 
records from the Social Security Administration (SSA) in 
which it was noted that the veteran had been awarded 
benefits.  This grant was based on the severe impairments 
resulting from post-traumatic stress disorder (PTSD), a left 
knee disorder, and lumbar DJD.  Treatment records submitted, 
dated in April 2005, pertained to the veteran's psychiatric 
disorder.  

When examined by VA in November 2006, the examiner noted that 
the veteran's claims file was reviewed.  The examiner also 
noted that the veteran injured his left knee during a period 
of service and had continued problems thereafter.  The 
veteran said that his right knee began hurting him around 
1990.  The examiner noted that X-rays in 2005 showed minimal 
degenerative changes in the right knee.  The examiner 
commented that while the veteran walked with a slight limp, 
examination of the right knee was not highly remarkable.  The 
X-rays showed mild degenerative arthritis, but it was opined 
that this was wear and tear and not related to the left knee.  
It was added that the examiner did not see undo stress being 
placed on the right knee.  Therefore, it was less likely than 
not that the right knee was caused by the left knee injury.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

In this case, the veteran's primary argument is that his 
right knee DJD is secondary to his service connected left 
knee disability.  Therefore, the Board will consider the 
veteran's entitlement to service connection for a right knee 
disability on a direct, presumptive, and secondary basis.  
Regarding direct and presumptive service connection, it is 
reasonably established that the veteran has current right 
knee DJD to a minimal degree as evidence by reports dated in 
the late 1990s and thereafter.  There is no evidence, 
however, that the veteran had any injury to the right knee in 
service (nor does the veteran allege such injury) or that the 
veteran's right knee DJD (i.e. arthritis) became manifest in 
the first post-service year.  See 38 C.F.R. § 3.307, 3.309.  
Also, there is no competent medical evidence of record 
indicating that the veteran's right knee condition is 
otherwise directly related to service.  In the absence of any 
such evidence, there is no basis for awarding service 
connection for a right knee disability on a direct or 
presumptive basis.  See Hickson, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.307, 3.309.

Regarding secondary service connection, there is no competent 
medical evidence of record indicating that the veteran's 
service-connected left knee disability caused or aggravated 
his right knee DJD.  To the contrary, the November 2006 VA 
examiner who reviewed the claims file and examined the 
veteran, found that there was no probability that the 
veteran's current right knee condition was related to his 
left knee disability.  Instead, it was opined that current 
right knee DJD resulted from wear and tear.  Also, the 2006 
medical opinion suggests no aggravation of the right knee 
condition as a result of the left knee disability in that it 
was opined that there was no undo stress being placed on the 
right knee.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Given the absence of any competent evidence showing that the 
veteran's right knee DJD was caused or aggravated by his 
service-connected left knee medial meniscectomy with 
traumatic arthritis and the presence of specific competent 
evidence weighing against such causation or aggravation, 
secondary service connection for a right knee disability is 
not warranted.  38 C.F.R. § 3.310(a); Gilbert, supra, 1 Vet. 
App. 49, 55 (1990).

In summary, given that service connection for right knee DJD 
is not warranted on a direct, presumptive or secondary basis, 
the preponderance of the evidence is against this claim and 
it must be denied.


ORDER

Entitlement to service connection for right knee DJD is 
denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


